Beta Music Group, Inc. 7100 Biscayne Boulevard Miami, FL 33138 June 10, 2014 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D. C. 20549 Attention: Mr. Paul Fischer Re:Beta Music Group, Inc. File No.000-53729 Commission Comment Letter Dated:May 27, 2014 re: Form 10-K for the Year Ended December 31, 2013 Filed April 14, 2014; and Form 10-Q for the Quarter Ended March 31, 2014 Commission Comment Letter Dated May 27, 2014 re: Amendment No. 1 to the Registration Statement on Form 10-12G Filed April 30. 2013 Dear Mr. Fischer, I respectfully request that the Commission grant the Company an extension until June 17, 2014 to respond to the above identified comment letters issued by the Commission. I have been in contact with both the Company’s counsel and audit firm and believe that this extension of time is necessary to fully and properly respond to the Commission’s comments. Thanking you in advance for your cooperation in this matter. Sincerely, Jim Ennis, CEO
